Achor, C. J.
This is an appeal from a proceedings in the Juvenile Court of Marion County wherein, on petition of Gus E. Rosenbarger, father of Larry Edwin Rosenbarger, the court declared the latter a “neglected child,” as defined in §9-3206, Burns’ 1956 Replacement.
These proceedings do not constitute a “criminal (or penal) prosecution” within §4-214, Burns’ 1946 Repl. and do not fall within any of the other classes of cases made appealable to this court by the statute. Said statute expressly provides that “All appealable cases other than those herein mentioned shall be taken to the Appellate Court.” Therefore, the appeal must be taken to the Appellate Court unless it is otherwise expressly provided by statute.
Appellant contends that §9-3221, Burns’ 1956 Replacement is such a statute. It provides that: “An appeal may be taken in juvenile cases from any final order or judgment of the juvenile court in the manner provided by law for appeals in criminal cases from circuit or criminal courts.” However, upon this issue the *25rule has heretofore been stated by the Appellate Court as follows: “ . . . Section 9-3221, Burns’ 1942 Replacement (Supp.) (1946 Replacement), provides that appeals may be taken in juvenile cases from any final order or judgment of the juvenile court ‘in the manner’ provided by law for appeals in criminal cases from circuit or criminal courts, but that section does not deprive this court of jurisdiction to entertain this appeal. . . .” State ex rel. Miller v. Gannon (1947), 117 Ind. App. 677, 680, 75 N. E. 2d 678.
We conclude therefore that this court is without jurisdiction to entertain the appeal.
It is therefore ordered by the court that this appeal be, and it hereby is, transferred to the Appellate Court of Indiana agreeable with §4-217, Burns’ 1946 Replacement.
Arterburn, Bobbitt, Emmert and Landis, JJ., concur.
Note. — Reported in 141 N. E. 2d 853.